Appleton, C. J.
The plaintiffs, having sold one Fogg
the sheep in controversy, gave him the following memorandum :—
"Weld, Oct. 28, 1864.
"Mr. George and Page Vining have sold and delivered to T. E. Fogg eighty sheep, to be kept by said Vining, till called for by the said Fogg personally or by an order in writing; said Fogg to pay all expenses, if any, before they are taken away, for feeding on hay, $320.
" Received Payment, " G. W. Vining,
"Page Vining.” ‘
The jury have found the title to the sheep to have been *546in Eogg, and that they were wrongfully taken by the defendants from the custody of the plaintiffs, his bailees.
Possession is prima facie evidence of title. The plaintiffs being in possession may maintain trover against all persons wrongfully interfering with their possession. In Nicolls v. Bastard, 2 Cromp., Mees. & Ros., 659, it was decided, that, in case of a simple bailment of a chattel without reward, its value might be recovered in trover by the bailee if taken from his possession. The rulings of the presiding Justice are fully sustained by the authorities. Little v. Fossett, 34 Maine, 545; Burton v. Hughes, 2 Bing., 173; Linscott v. Trash, 35 Maine, 150.

Exceptions overruled.

Cutting, Walton, Dickerson, Danforth and Taplex, JJ., concurred.